Citation Nr: 1209175	
Decision Date: 03/09/12    Archive Date: 03/19/12

DOCKET NO.  09-46 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a lung disability, including secondary to inservice asbestos exposure.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from June 1943 to March 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In August 2008, the Veteran testified at a hearing before the RO; a transcript of the hearing is in the claims file.  On his November 2009 substantive appeal form, the Veteran requested a hearing before the Board.  He later withdrew this request in March 2011.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran currently has a lung disability related to his military service, including inservice exposure to asbestos.


CONCLUSION OF LAW

The criteria for service connection for a lung disability, including secondary to inservice asbestos exposure, have not been met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

A February 2007 letter advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  Accordingly, the RO effectively satisfied the notice requirements with respect to the issue on appeal.  

The duty to assist the Veteran has also been satisfied.  VA has obtained all of the Veteran's available service treatment records, and all identified VA and private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA tried to obtain the Veteran's service personnel records, but was informed by the National Personnel Records Center in September 2009 that the records had been destroyed by fire and could not be reconstructed.  The Veteran was informed of these circumstances in the October 2009 statement of the case, following which the issue on appeal was readjudicated in October 2010 and January 2012.  Moreover, exposure to asbestos during service has been established; hence, the significance of these records has been greatly reduced.

The Veteran was provided with a July 2011 VA pulmonary examination, which was supplemented by a December 2011 VA medical opinion.  The July 2011 examination was conducted by a VA examiner who reviewed the Veteran's claims file; reviewed the history of the condition with the Veteran; and examined the Veteran.  VA's December 2011 medical opinion was approved by four VA examiners (including the examiner that conducted the July 2011 VA pulmonary examination) who had reviewed the Veteran's claims file, including the July 2011 examination findings, and provided a rationale for the opinions provided.  These examinations and opinions are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The Veteran has not claimed that the examination or medical opinion was inadequate.  

There is no sign in the record that additional evidence relevant to the issue being addressed is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance affects the outcome of this case, any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Pursuant to the Board's June 2011 remand, the RO scheduled the Veteran for a July 2011 VA pulmonary examination, and obtained a supplemental medical opinion in December 2011.  Given these actions, the RO has complied with the Board's June 2011 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disabilities diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The nexus between service and the current disability can be satisfied by competent evidence of continuity of symptomatology and evidence of a nexus between the present disability and the symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, supra.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

With respect to claims involving asbestos exposure, VA must determine whether or not service records demonstrate evidence of asbestos exposure during service, develop whether or not there was pre-service and/or post-service occupational or other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 2, Sec. C, Para. 9h, Service Connection for Disability Resulting from Exposure to Asbestos (December 13, 2005).

The Veteran contends that he has a current lung disability, secondary to his inservice asbestos exposure.

He claims that he served as an electrical repairman onboard the 4th Aircraft Repair Unit (Floating) (ARUF) during World War II.  He also worked as an oiler in the boiler room.  The Veteran's report of separation, Form DD 214, noted that his MOS was airplane and engine electrical accessories repairman, and that he served with the 97th Repair Squadron 22 Air Depot.  

Service treatment records show that the Veteran was at sea from December 1944 to October 1945.  No inservice treatment for a lung disability was shown.

A November 1994 private medical record noted that chest X-rays revealed a defined nodule in the right middle lobe.  The Veteran was "totally asymptomatic."  The doctor noted that the Veteran was a retired steel mill worker and that he used to smoke one pack a day for 20 years, but had stopped smoking 40 years earlier.  

Chest X-rays taken from March 1995 through November 1995 revealed that the lesion in the right mid lung area had not changed.  During this time, the Veteran was diagnosed with chronic obstructive pulmonary disease (COPD).  

A February 1996 private treatment report noted that the Veteran was doing well except for occasional shortness of breath and chest pain.  The report concluded with an assessment of asbestosis.  A February 1997 treatment record also contains a diagnosis of asbestosis.  

In March 1997, the Veteran complained to Dr. G.B. of substernal chest pain, shortness of breath even at rest, an occasional cough, and wheezing.  He reported that a spot on his lung had been noted in 1994, and he gave a history of smoking as a teenager.  With respect to prior employment history, the report noted that the Veteran had been stationed onboard a ship for 18 months in the early 1940's, and had worked in the railroad department at Armco Steel from 1955 to 1984, where he handled asbestos when repairing furnaces and working as a fireman.  The Veteran also reported exposure to silica or coal due to mining or sandblasting.  Dr. G.B. concluded that the Veteran had an asbestos-related pleural disease as evidenced by his history of exposure to asbestos and his x-ray findings of pleural thickening and a diaphragmatic plaque.

A March 1997 PFT report noted:  "The selective decrease in forced vital capacity with decrease in MVV and forced inspiratory flows and normal total lung capacity suggest variable patient effort or a neuromuscular/chest wall problem."  

In a March 1997 letter to a law firm, Dr. G.B., a certified B-reader, stated that X-rays showed an irregular area in the right lung and thickening of the interlobular fissure.  There also appeared to be a small plaque on the left hemidiaphragm, as well as some areas of en face pleural thickening bilaterally. There was no significant fibrosis.  Dr. G.B. reviewed the Veteran's November 1994 X-rays and noted that because there had been no change in the right lung lesion it was most likely benign.  Dr. G.B. concluded that the Veteran had asbestos-related pleural disease "as evidenced by his history of exposure to asbestos and his x-ray findings of pleural thickening and a diaphragmatic plaque."  The doctor recommended that the Veteran see a specialist for treatment of his "obstructive lung disease."

Annual chest X-rays taken from March 1998 to April 2000 showed no change in the lesion and noted a diagnosis of COPD.  April 2001 X-rays revealed an interstitial opacity that was compatible with scarring bilaterally.

A June 2002 treatment record contains a diagnosis of asbestosis.

June 2004 X-rays revealed a questionable nodule in the right lower lobe that the doctor noted "could be vascular in nature."  An August 2004 CT scan showed an ill-defined density without definite calcification in the lower lobe.  No pleural or pericardial effusion was noted.  

September 2006 PFT's were normal; and the report noted that there was coughing at the end of blowing out.  Chest X-rays showed that the right lung nodule appeared to be compatible with a post inflammatory process.  An October 2006 CT scan of the chest showed a lobulated abnormality posteriorly in the right lung base that corresponded to X-rays dating back to December 2004.  No other infiltrates or nodules were seen.  There were no pleural or pericardial effusions noted. 

In December 2006, the Veteran filed his present claim seeking service connection for a lung disability, including secondary to inservice exposure to asbestos.

In February 2010, a VA respiratory examination was conducted.  The examination report noted the Veteran's complaints of shortness of breath for years and his history of a spot on his lung.  The report listed his employment history of having worked as a fireman on a railroad for 20 years, and as a switchman or engineer at Armco Steel for 28 years.  Physical examination was normal.  Chest X-rays were normal.  With respect to PFTs findings, the examiner wrote "see PFT."  The examiner noted that asbestosis was diagnosed in March 1997, but that a CT scan of the chest and PFTs obtained in 2006 showed no evidence of asbestosis related findings.  The examiner also noted that current x-rays of the chest showed no evidence of asbestosis.  Based on these findings the VA examiner opined that asbestosis was not caused by or the result of military service.

In August 2010, the RO contacted the Houston VAMC to request the PFT results from the February 2010 examination.  The report provided in response is dated June 2010, four months after the VA examination, and contained only pre-bronchodilator results, along with a notation that the patient was unable to produce acceptable data.  The RO inquired why there were no post-bronchodilator results.  Dr. C.D. provided the following response:  "There are no post because there were no acceptable PRE.  They were not acceptable.  Why do post if pre are not accurate?  Also he does not have asbestosis.  CT is the Gold Standard.  It showed no asbestosis according to this note."  

In July 2011, pursuant to the June 2011 Board remand,  a VA respiratory examination was conducted.  The VA examiner noted that the Veteran's claims filed had been reviewed.  The report noted the Veteran's complaints of dyspnea on moderate exertion and a productive cough.  As for his employment history, the report noted that he had served onboard an aircraft repair ship as an electrical specialist while in the military.  His post service employment history included working for 20 years as a railroad fireman and engineer, and working for 28 years as a switchman in a steel plant.  The Veteran denied ever having smoked.  Physical examination revealed no rales heard on auscultation of the chest.  X-ray examination of the chest revealed an impression of no acute airspace consolidation, and no evidence of pulmonary vascular congestion or pleural effusion.  A PFT test was also conducted.  The VA examiner then opined that it was less likely than not that the Veteran had asbestosis.  The VA examiner also reported being unable to identify any current lung disability related to the Veteran's military service.  In support of these conclusions, the VA examiner noted that the word asbestosis is mentioned in the Veteran's claims file; however, no criteria were shown to support the diagnoses.  The VA examiner noted that an October 2006 CT scan of the chest was conducted by a very renowned radiology department and the report included no mention of asbestosis or an asbestosis related disease.  The VA examiner noted that a CT scan of the chest is considered to be the most sensitive test for diagnosis of asbestosis.  The VA examiner also noted that that PFTs performed in September 2006 were interpreted as normal.

A December 2011 VA supplemental medical opinion noted that the Veteran's claims filed had been reviewed, and that the supplemental opinion being provided was reviewed and approved by four VA examiners, including an M.D. in Occupational Medicine and the Chief of Compensation and Pension at the Michael DeBakey VA Medical Center.  The report noted that PFTs performed in 2010 did not produce acceptable data, and that the Veteran's second PFTs performed in July 2011 revealed suboptimal findings which were still considered normal.  The report concluded with an opinion that the Veteran's reported lung condition was not the result of his military service.  In support of this opinion, the report noted that the Veteran does not have asbestosis or any restrictive lung condition.  His PFTs were normal, he had a normal CT scan, and multiple examiners have concurred that the Veteran does not have asbestosis.  The report noted that the Veteran's CT scan was performed at the renowned Houston Methodist Hospital and was negative, and there is no indication to repeat the radioactive examination on the elderly Veteran as the risk created by the examination is not worth it considering that 6 examiners have concurred with the results of record.  As for the prior diagnoses of asbestosis, the report noted that no CT scan had been done, and that they were based on inadequate information or inadequate historical information.  The examination report further stated:

[I]t may have been reported to the examiner by the Veteran that he had been examined for asbestosis with the assumption that he had been diagnosed, there are too many scenarios that may be involved and I cannot comment as clearly this is speculative.  Facts in any medical textbook describe asbestosis as a condition diagnosed by CT scan that notes the presence of calcified pleural plaques that cause a restrictive airflow condition.  This Veteran has normal CT scan several decades after claimed exposure and no restriction on PFT [test].  A higher radiation level in enhanced CT will not change that finding.  If he was to have developed any lung complications as a result of service they would have presented themselves many years ago.  

While the Veteran's service treatment records are completely silent as to any complaints of or treatment for a lung disability, the Veteran's testimony and assertions of being stationed onboard an ARUF are credible and consistent with the evidence on his DD 214, and the Veteran is shown to have been exposed to asbestos during his military service.

The July 2011 VA respiratory examination, along with the December 2011 supplemental medical opinion, is the most probative evidence of record as to whether the Veteran currently has asbestosis or any other disease related to asbestos exposure.  The medical opinion provided was reviewed and approved by four VA physicians, and the report provided a clear rationale for the conclusions reached.  Simply put, the Veteran does not have asbestosis given the negative findings on his October 2006 CT scan of the chest and subsequent PFT tests.  

In contrast, while private treatment records are shown to include diagnoses of asbestos, these diagnoses are not supported by subsequent CT and PFT examinations.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 9, subsection e.  The VA examiners' highlight that any medical textbook describes asbestosis as a condition diagnosed by a CT scan showing the presence of calcified pleural plaques that cause a restrictive airflow condition, and that no such CT scan is shown.  The Veteran's 2006 CT scan is negative for asbestosis findings.  

The Veteran does not have any current lung disability related to his military service, including inservice exposure to asbestos.  The Veteran's service treatment records are completely silent as to any inservice treatment for a lung disability, and no post service treatment or complaints of any lung disability are shown until 1994, which is 48 years after the Veteran's discharge from the service.  The Veteran has not alleged having ongoing symptoms of any lung disability since his discharge from the service, and the first post service findings of any lung condition, dated in November 1994, noted that the Veteran was "totally asymptomatic."  Finally, the December 2011 supplemental medical opinion noted that no lung disability related to the Veteran's military service or inservice asbestos exposure was shown, and any such disability would have developed many years ago.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

The preponderance of the evidence is against the Veteran claim; there is no doubt to be resolved; and service connection for a lung disability, including secondary to inservice asbestos exposure, is not warranted.


ORDER

Entitlement to service connection for a lung disability, including secondary to inservice asbestos exposure, is denied.

____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


